ACCEPTED
                                                                                                          05-14-01232-CV
                                                                                               FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                      9/8/2015 2:42:12 PM
                                                                                                               LISA MATZ
                                                                                                                   CLERK

                                 CAUSE NO. 05-14-01232-CV

                                                                                  FILED IN
                                IN THE COURT OF APPEALS                    5th COURT OF APPEALS
                                 FIFTH DISTRICT OF TEXAS                       DALLAS, TEXAS
                                        AT DALLAS                          9/8/2015 2:42:12 PM
                                                                                 LISA MATZ
                                                                                   Clerk

                        WILLIAM "BRANCH" WARREN, Appellant

                                                V.

           CARLSON RESTAURANTS, INC. D/B/A TGI FRIDAY'S, INC., Appellee


  APPELLEE'S UNOPPOSED REQUEST TO PARTICIPATE IN ORAL ARGUMENT


       Carlson Restaurants, Inc. d/b/a TGI Friday's, Inc. ("TGIF" or "Appellee") files its

Unopposed Request to Participate in Oral Argument, and respectfully shows the Court as

follows:

                                              I.
                                          BACKGROUND

       Appellant filed his brief on December 22, 2014, and requested oral argument on the face

of his Brief. Appellee did not make the same request on the face of its timely-filed Brief as

Appellant had already done so. By letter of July 28, 2015, the Clerk of the Court indicated that

the case is set for submission on October 7, 2015, at 2:00 p.m., and that oral argument could be

presented by one side in the absence of the other.

                                             II.
                                   REQUEST TO PARTICIPATE

       Shortly after receiving notice, counsel for Appellee contacted the Clerk of the Court and

inquired about its ability to participate in oral argument. The Clerk indicated that Appellee could

make a formal request through a separate filing and ask the Court for the opportunity to


APPELLEE'S UNOPPOSED REQUEST TO PARTICIPATE IN ORAL ARGUMENT                                   PAGE 1
                                                                             3812065 v1 (01350.00113.000)
participate as is allowed by Texas Rule of Appellate Procedure 39.7.

         Accordingly, Appellee humbly requests that the Court allow it to participate in oral

argument.    Appellee believes that its participation in oral argument will allow for a more

thorough and balanced presentation of the important facts and application of the legal arguments

to the issues of interest to the Court. Oral argument will allow Appellee to emphasize and clarify

the written arguments made in its Brief and will significantly aid the decisional process of the

Court.

         If the Court grants Appellee's request, William R. Jones will be presenting argument to

the Court. Appellee provides this identification in compliance with the Clerk of the Court's

correspondence.

                                               III.
                                            PRAYER

         WHEREFORE, Carlson Restaurants, Inc. d/b/a TGI Friday's, Inc. respectfully request

that the Court grant its Request for Participate in Oral Argument to take place on October 7,

2015.




APPELLEE'S UNOPPOSED REQUEST TO PARTICIPATE IN ORAL ARGUMENT                                  PAGE 2
                                                                            3812065 v1 (01350.00113.000)
                                           Respectfully submitted,

                                            KANE RUSSELL COLEMAN & LOGAN PC


                                            By: /s/ Michael A. Logan
                                                Michael A. Logan
                                                State Bar No. 12497500
                                                E-Mail: mlogan@krcl.com
                                                William R. Jones
                                                State Bar No. 24036861
                                                E-Mail: wjones@krcl.com
                                                Scott Riddle
                                                State Bar No. 24059232
                                                E-Mail: sriddle@krcl.com

                                            3700 Thanksgiving Tower
                                            1601 Elm Street
                                            Dallas, Texas 75201
                                            Telephone: (214) 777-4200
                                            Facsimile: (214) 777-4299

                                            ATTORNEYS FOR APPELLEE



                           CERTIFICATE OF CONFERENCE

        Undersigned counsel has conferred with C. Davis Chapman, counsel for Appellant, and
he has indicated that he is unopposed to this Motion.



                                          /s/ Scott Riddle
                                          Scott Riddle




APPELLEE'S UNOPPOSED REQUEST TO PARTICIPATE IN ORAL ARGUMENT                              PAGE 3
                                                                        3812065 v1 (01350.00113.000)
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
has been served on this the 8th day of September, 2015, as follows:

       VIA E-MAIL: cneal@neallawfirm.com
       & dchapman@neallawfirm.com
       Christopher A. Neal/C. Davis Chapman
       THE NEAL LAW FIRM, P.C.
       300 Harwood Road
       Bedford, Texas 76021



                                           /s/ Scott Riddle
                                           Scott Riddle




APPELLEE'S UNOPPOSED REQUEST TO PARTICIPATE IN ORAL ARGUMENT                               PAGE 4
                                                                         3812065 v1 (01350.00113.000)